Goodrich, P. J.:
The appellant was the son of the testator and one of the executors of his will. He’filed a claim with the executors in which he alleged that in 1880, his father and William Beard, George C. Robinson and the estate of Isaac Rich were owners in common of •certain real estate in Brooklyn, fronting on Gowanus bay; that in •order to make the property more available for vessels it was deemed .advisable that the channel in Gowanus bay should be widened and ■deepened, and that the estimated cost was $200,000. The claim •continued as follows:
*24“ Accordingly, as said operation of deepening the channel 'rightly eanae within the province of .the- United States government,, and. for which if properly presented an appropriation could be rightly secured, the owners of said property employed deponent to. represent the necessity and advisability of such operation to the povernment through tlie Committees of the House of Representatives and of the Senate and to the said House and Senate, and- to secure the-, necessary authority and appropriation.. For said services the said, owners at said time agreed to pay deponent the sum of twenty-five-, thousand dollars when said work should be finally compleited and. the necessary appropriations made therefor. Deponent forthwith, entered upon the performance of said employment, and in -¡order; to-be in funds, necessary to be used from time to time, the-.said; owners-' placed, in his hands at said' time the said sum of $25,000;. ■ That, through deponent’s services, in 1881, an .appropriation , of ^40^000 was obtained from Congress -for the work in question, anjl it was-accordingly begun by the United States Government. That thereafter,.and in June, 1881, the first appropriation having been secured, and deponent having expended only a small portion of thej sum so-placed-in his hands, deposited the balance in the Farmers’ Lioan and Trust Company of Hew York City for the purpose of receiving-interest. thereon -as further expenditure was not required until the-next session of Congress. Thereafter the said owners, and especially said William Beard, as the largest owner, requested that the unexpended balance be repaid them to await further necessities, and to-be repaid .deponent when and as required; and upon the- completion of the work; and-deponent accordingly,'in said month of June,, returned to said owners the unexpended balance^ being $18>935.52, in the following proportions (the interest of said. Rich estatej having; been assumed by them), to wit: ■ ' j -
“William Beard 6-10 or $11,121.31
“ J. P. Robinson 3-10 or 5,560.66
“ G. C. Robinson 1-10 or 1,853.55.” '
That he' thereafter continued his services and obtained other-appropriations, amounting to $152,500; which- said sum yah. expended by the government in the deepening of;the channel; that, the appellant, expended large sums of money and labor in the sefv-, *25ices. ' He claims to be entitled to receive from the estate of his father the entire balance of $18,953.52.
Objections to the claim were filed by the special guardian of the infants interested in the estate, and the matter was referred by the surrogate to Daniel Gr. Rollins, Esq., who reported that the claim had not been proved, and that it should be rejected, saying : “ In the absence of evidence showing that there was an agreement with the testator, or with some one authorized to act in his behalf, that, at the completion of the contemplated improvement, he should be liable to restore to his son the amount which his son had paid back to him on June 21, 1881, I am compelled to find, and do find, that the son’s claim must be wholly disallowed.” The surrogate confirmed the report of the referee, and from that order this appeal is taken.
In the-view which we take of this appeal it is not necessary to decide whether the agreement set up by the appellant falls within that class of contracts declared by numerous authorities to be contrary to public policy, as being an attempt to use illegitimate influence with departments of the government. (Lyon v. Mitchell, 36 N. Y. 235; Mills v. Mills, 40 id. 543; Powers v. Skinner, 34 Vt. 274.)
We think the surrogate was right in approving the report of the referee, that there was no evidence of any agreement on the part of the testator to repay to the appellant any portion of the sum which he had received from him.
In addition to this it may be said that the appellant .alleges that the four owners of the property agreed to pay him the specified sum of $25,000 when the work should be completed.. This can be construed as nothing else than a joint agreement to pay the money, and at common law the death of one of the joint promisors not only severs the joinder, but terminates the liability that belonged to the deceased, so that it cannot be enforced against his representatives. (1 Pars. Cont. [8th ed.] 31.) This rule, however, is changed by section 758 of the Code of Civil Procedure, which provides that where an action is pending the estate of a person jointly liable with others on a contract shall not be discharged by his death. (Randall v. Sackett, 77 N. Y. 480.) It would be incumbent, therefore, upon the appellant to exhaust his remedies against the survivors before' proceeding against the estate of either one of them. We *26know of no principle which authorizes an 'action solely against the representatives of the estate, of one, deceased, of several joint contractors to recover the entire amount for which the original promisors were jointly liable. This'is especially true where, as in the present case, the relation between the promisors is not that of partners) but of tenants, in common of real property. ¡ ■
The decree of the surrogate must be affirmed, with costs.!
All concurred.
Part of decree appealed from affirmed, with costs.